department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice our deletions you do not need to take any further action if you agree with letter cg catalog number 47632s in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend b date state individual individual individual organization business business q dollar amount r dollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you meet the operational_test under sec_501 of the code no for the reasons described below do you meet the requirements under sec_501 of the code no for the reasons described below facts you were incorporated on b under e law your articles of incorporation indicate you are organized for c charitable and educational_purposes your bylaws do not state any specific purpose you have three directors f g and h business professionals with sales and marketing experience f also has over years experience in the legal and credit field f and g are related all three directors are h will be paid no more than dollar_figure least dollar_figure clients served and is projected in your budgets to be up to dollar_figure per month to service clients f’s actual rate will be based on the number of annually to attend meetings and f will be paid at per year you will help repair credit ratings for your clients by correcting existing errors in credit reporting removing unverifiable items and fraudulent entries on a client's credit report you will work within the guidelines of the fair credit reporting act and are a member of n you will begin by receiving forwarded copies of a client’s credit report from all three of the major credit bureaus and then examine each report you use a referral based system to attract clients you will target families with children in school church congregants military families veterans and home buyers you will use real_estate agents and mortgage brokers to find the home buyer clients you expect that most of your referrals will come from non-profit agencies one of your credit repair specialists will contact your client within hours of receiving their report you will go over the reports in detail deciding which items to dispute your client will be able to access a detailed status of your progre sec_24 hours a day seven days a week at a password protected customer service web site next you will work the case this entails analyzing the client's credit history to identify disputable items and challenging negative items directly with the credit bureaus this step may be repeated for each subsequent cycle you will draft letters to dispute negative items on the client’s behalf and encourage clients to dispute their own credit if they have the time and knowledge however your letters are expertly designed such that credit bureaus will accept the dispute and conduct an investigation disputed items are investigated by the credit bureau at the conclusion of the investigation a new copy of the client’s credit report is sent to them your client then forwards this new report to you and the cycle repeats itself you estimate it typically takes six to twelve months for a client to improve their credit scores you provided a copy of your client service_contract you will charge a non-refundable set-up fee and a monthly service fee of q dollars per person r dollars for two people at the end of your verification program and upon a client's request you will reconcile your file against your verification performance you will total the number of accounts deleted or corrected and multiply that times a set account value per client if that amount is less than the total amount of monthly verification service fees paid the client is entitled to a refund you will offer an undisclosed discount to veterans the unemployed or those with unforeseen financial difficulty you will offer a sliding scale to low-income clients however you do not anticipate many of your clients will be low-income stating typically persons with low income do not have a past credit history with the three major credit bureaus and would not be a candidate for your services you will refer most of potential low-income clients to credit counseling organizations and while you indicated you could waive fees from time to time and offer discounted or reduced services you did not fully explain how you would determine who qualified for these rates the amount that would be waived and if this applied to all your service fees you will not refuse services to anyone who needs assistance with credit restoration due to inability to pay however you also stated that you are under a contractual obligation to pay o an unrelated for-profit entity a monthly fee to handle your clients and if the hard cost is not at least covered you would have to discontinue your services you submitted a copy of your contract with o during the credit repair process the investigation of the three credit reporting agencies will be performed by o you will pay o a fee per client to administer their file estimating this to be over dollar_figure client and in a year you estimate you will have between and clients annually per will provide your client's services a customer direct number and a direct fax qo number for customer support o has assisted you in building a quality support system for your clients you do not have any employees counselor or staff members you will out-source your clients to o as you grow you may hire staff members currently you do not have a website to promote your services you will give each client a username and password to a back office portal so the client can keep track of their account the back office portal is maintained by o on their website as part of your contracted services you do not attempt to educate your clients you encourage all clients to educate themselves on maintaining good credit scores citing the many educational courses available on the web if necessary you will refer clients to credit counseling organizations or bankruptcy attorneys you have an informal agreement with p a law firm regarding referring clients with possible bankruptcies your director f is currently discussing possible future free workshops regarding good credit habits with other non- profits and professionals however there are no set plans or written materials at this time of your income will come from gross_receipts from you have projected almost client service charges and fees of your projected expenses over half will pay for compensation salaries and professional fees with another sales cost of sales will consist mostly of third party companies that will help you perform parts of the investigation of the credit agencies and the repair of the individual's credit budgeted for cost of law sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization-- i provides credit_counseling_services tailored to the specific needs and circumstances of consumers i makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors iii provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and iv does not charge any separately_stated fee for services for the purpose of improving any consumer's credit record credit history or credit rating b the organization does not refuse to provide credit_counseling_services to a consumer due to the inability of the consumer to pay the ineligibility of the consumer for debt management plan enrollment or the unwillingness of the consumer to enroll in a debt management plan the organization establishes and implements a fee policy which-- i requires that any fees charged to a consumer for services are reasonable ii allows for the waiver of fees if the consumer is unable to pay and iii except to the extent allowed by state law prohibits charging any fee based in whole or in part on a percentage of the consumer's debt the consumer's payments to be made pursuant to a debt management plan or the projected or actual savings to the consumer resulting from enrolling in a debt management plan at all times the organization has a board_of directors or other governing body-- i which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders ii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors' fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and iii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors' fees f the organization receives no amount for providing referrals to others for debt_management_plan_services and pays no amount to others for obtaining referrals of consumers sec_501 defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or iii a combination of the activities described above sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organizational_test or the operational_test it is not exempt if an organization fails to meet either the sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an applicant organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revproc_86_43 1986_2_cb_729 describes the methodology test the internal_revenue_service uses to determine when the advocacy of a particular viewpoint or position is educational under sec_501 of the code and c -1 d of the regulations the revenue_procedure states that the focus of sec_1 c - d is on the method the organization uses to communicate to others not the content of its communication the method of communication is not educational if it fails to provide a development from the relevant facts that would materially aid a listener or reader in a learning process one factor indicating the method is not educational is as follows t he approach used in the organization's presentations is not aimed at developing an understanding on the part of the intended audience or readership because it does not consider their background or training in the subject matter the remaining factors relate specifically to advocacy organizations and the full and fair exposition part of the regulation in revrul_61_170 1961_2_cb_112 an association composed of professional private duty nurses supported and operated a nurses' registry to help make the nurses’ services more readily available to the general_public the association’s bylaws stated that its specific purposes were to provide employment for its members as well as to organize an adequate and available nursing placement service for the community its membership was open to both registered and practical nurses who met specified requirements the organization maintained a registry of its members showing their respective qualifications and the types of services they perform reference and placement from the register were made on a rotating basis upon request for nursing services the association was operated primarily to afford greater employment opportunities for its members and only incidentally for the benefit of the general_public this was evidenced by the fact that it drew its support primarily from members and was controlled by a board_of trustees composed of professional nurses without public participation of any kind thus the association was not organized or operated exclusively for exempt purposes as described in sec_501 of the code in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low-income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization's budget plans for its support the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code outside the context of credit counseling individual counseling has in a number of instances been held to be a tax exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_178 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes operating for the benefit of private parties constitutes a substantial nonexempt purpose 477_f2d_340 4th cir cert_denied 413_us_910 its primary purpose was not charitable educational or scientific but rather in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit commercial in addition the court found that the organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in consumer credit counseling service of alabama inc v united_states u s t c d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational the consumer credit counseling service of alabama is an umbrella organization made up of numerous credit counseling service agencies these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a debt management plan approximately percent of a professional counselor's time was applied to the debt management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the debt management plan this fee was waived in instances when payment of the fee would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way an incidental amount of their revenue was from service fees thus the court concluded that each of the plaintiff consumer credit counseling agencies was an organization described in sec_501 as a charitable and educational_organization see also credit counseling centers of oklahoma inc v united_states u s tax case d d c in which the facts were virtually identical and the law was identical to those in consumer credit counseling service of alabama inc v united_states discussed immediately above in 746_f2d_388 the court considered how a medical plan conducted by a church affected its exempt status in analyzing the facts of the case the court stated that the facts in each case must be explored to ascertain the predominant or primary purpose for which the organization was formed and also the manner of its operation cri in 765_f2d_1387 9th cir affg tcmemo_1984_349 tax_court concluded that the extent of the integration between the operations of a non-profit entity and related for-profit entities controlled by the non-profit directors precluded exemption furthermore the tax_court found it unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers the 9th circuit_court of appeals in affirming the tax court's decision stated that the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church in easter house v u s cl_ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite in 950_f2d_365 the court_of_appeals upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 of the code because the organization was operated for a substantial nonexempt commercial purpose organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses the court found that the in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax exempt_purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations in solution plus inc v commissioner tcmemo_2008_21 the tax_court held that a credit_counseling_organization was not exempt under sec_501 because it was not organized and operated exclusively for educational or charitable purposes and impermissibly served private interests the organization was formed by an individual with experience selling debt management plans the founder and his spouse were the only member's of the organization's board_of directors the organization did not have any meaningful educational program or materials for providing to people who contacted the organization and its financial education seminars for students constituted an insignificant part of the organization’s overall activities the court held that the organization's purposes were not educational because its activities are primarily its structured to market determine eligibility for and enroll individuals in dmps purposes are not to inform consumers about understanding the cause of and devising personal solutions to consumers' financial problems or to consider the particular knowledge of individual callers about managing their personal finances the tax_court also held that the organization's purposes were not charitable because its potential customers are not members of a charitable_class that are benefited in a 'non-select manner participating creditors the tax_court further held the organization would operate for the private interests of its founder because the founder and spouse were the only directors the founder was the only officer and employee and his compensation was based in part on the organization’s dmp sales activity levels the organization was a family-controlled business that he personally would run for financial gain using his past professional experience marketing dmps and managing a dmp call center the court further held that the organization's principal activity of providing dmp services which were only provided if approved by a caller's creditors furthered the benefit of private finally the tax_court held that the facts in credit_counseling_services of interests alabama v united_states u s t c d d c stand in stark contrast because the sale of dmps is the primary reason for solution plus's existence and its charitable and educational_purposes are at best minimal because they will be turned away unless they meet the criteria of the application of tax law sec_501 of the code sets forth two main tests for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 sec_1_501_c_3_-1 of the regulations based on the information you provided in your application and supporting documentation you fail the operational_test operational_test to satisfy the c operational_test an organization must establish that it is operated exclusively for one or more exempt purposes sec_1_501_c_3_-1 of the regulations you failed to establish that you are operated exclusively for one or more exempt purposes your activities are not educational you do not operate a substantive on-going educational program you do not attempt to educate your current clients you encourage your clients to educate themselves using the internet like the organization in solution plus supra you do not help clients develop an understanding of the cause of their financial problems you are distinguishable from the organizations in consumer credit counseling service of alabama supra and revrul_69_441 by the methodology you use to conduct your counseling activities you do not offer counseling sessions that are structured primarily to improve your clients’ understanding of their financial problems or their skills in solving them instead your operational focus is on generating client fees like the organizations described in better business bureau supra easter house supra and solution plus supra your activities have an underlying commercial motive that distinguishes your activities from those carried out by an educational_organization revproc_86_43 supra states a method of communication is not educational if it fails to provide a development from the relevant facts that would materially aid a listener or you failed to prove that your method of communication reader in to your clients meets the standards of revproc_86_43 supra a learning process thus you failed to establish that your activities are educational within the meaning of sec_501 of the code your activities are not charitable you outsource most of your services therefore most of your time and resources are devoted to marketing and supporting the services of a for-profit entity this does not further charitable purposes as you do not limit your services to low-income individuals thereby relieving the poor and distressed you will not refuse services based on inability to pay however you admitted that most low-income individuals would not need your services and would be referred to other credit counseling agencies while you plan to offer some free services sometime in the future no specific details were provided and rely primarily on fees to produce revenue accordingly you are unlike the you will organizations described in consumer credit counseling service of alabama supra and revrul_69_441 supra which aided low-income individuals and families who have financial problems thereby relieving the poor and distressed unlike the organizations in consumer credit counseling service of alabama supra p rimarily and revrul_69_441 supra you charge fees for most of your services solution providing services for a fee ordinarily does not further charitable purposes plus supra thus you failed to establish that your activities are charitable within the meaning of sec_501 of the code you have a substantial nonexempt commercial purpose a nonexempt purpose may be evidenced by a commercial manner or for a commercial purpose in discerning whether an organization has a substantial nonexempt commercial purpose courts focus on a number of factors related to the purpose and nature of the activities of how an organization conducts its see eg bethel conservative mennonite church arlie foundation b s w business living faith supra an examination of your activities pricing policies funding group are conducted in activities that sources and competition with for-profit entities clearly indicate a substantial commercial purpose although an your activities consist primarily of providing fee based credit repair organization is not disqualified from tax-exempt status solely because its primary activity constitutes a business when it conducts a business with an apparently commercial character as its primary activity that fact weighs heavily against exemption b s w group supra you will outsource most of your activity to a for-profit entity o in teaming with a for- profit entity you become competitors with other for profits offering similar services competition with commercial firms is strong evidence of the predominance of non- refer possible exempt commercial purposes b s w group supra you will like the organization described bankruptcy clients to an existing for-profit law firm p parties in constitutes a substantial nonexempt purpose supra your operation for the benefit of private old dominion box co also in furtherance of thus more than nonexempt purpose in contravention of sec_1_501_c_3_-1 of the regulations of your activities insubstantial part are an a inurement an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_501 of the code sec_1_501_c_3_-1 of the regulations your net_earnings inure to the benefit of your director you intend to pay f commissions on clients fees which is non-fixed compensation based on business the amount of your directors’ compensation results compensation based on a percentage of revenues with no limit has been held to be inurement people of god community supra no upper limit there is on f therefore you have not established that your operations will not result in inurement to insiders private benefit an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest see sec_1_501_c_3_-1 of the is unnecessary for us to determine that the payments to the for-profit regulations it entity o are unreasonable church by mail supra your entire enterprise is carried on in such a manner as to substantially benefit o by are controlled you business professionals without public participation of any kind this indicates that you are operated for the benefit of your directors rather than the public as in revrul_61_170 supra your board_of directors is composed entirely of persons who stand to gain directors composed primarily board_of of a financially from your activities unlike the organization in revrul_69_441 supra whose board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions therefore you have not demonstrated that your operations serve a public rather than a private interest as required by sec_1_501_c_3_-1 sec_501 of the code an organization that provides educational information on financial topics or financial counseling to homeowners who are at risk of foreclosure is providing credit_counseling_services within the meaning of sec_501 of the code thus even if you had established that you engage in such activities as a substantial purpose to be exempt from taxation you must in addition to complying with the requirements of sec_501 comply with the provisions of sec_501 you do not comply with certain provisions of sec_501 of the code an exempt credit_counseling_organization must establish and implement a fee policy which requires that any fees charged to a consumer for services are reasonable and allows for the waiver of fees if the consumer is unable to pay sec_501 you failed to establish that your fees are reasonable and did not fully substantiate a fee waiver policy credit counseling organizations must be governed by a board controlled by persons representing the broad interests of the public rather than by persons who benefit from the organization's activities sec_501 you do not have a board_of directors that is controlled by persons who represent the broad interests of the public as required by sec_501 you also fail to meet the requirements of sec_501 and iii which generally specify the percent of voting power that is allowed to be vested in financially interested persons therefore had you established that you otherwise met the requirements of sec_501 your failure to satisfy the requirements of sec_501 would prevent you from being exempt from taxation under sec_501 conclusion based on the facts and information provided you do not meet the operational_test because your activities are not educational or charitable you are organized and operated for commercial purposes any public purposes for which you may operate are only incidental to this primary nonexempt purpose you have not demonstrated that you do not allow your net_earnings to inure to private individuals you do not serve a public rather than a private interest also you do not meet qualifications under sec_501 therefore you are not described in sec_501 accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication these items include the organization’s name address and employer_identification_number astatement that the organization wants to appeal the determination the date and symbols on the determination_letter astatement of facts supporting the organization's position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs lf you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings agreements enclosure publication
